NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




           United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 1, 2011*
                                  Decided November14, 2011

                                            Before

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐2015

IN RE:                                            Appeal from the United States District
      MARY ANN HOOD,                              Court for the Southern District of Illinois.
         Debtor‐Appellant.
                                                  No. 11‐cv‐0028‐MJR

                                                  Michael J. Reagan,
                                                  Judge.

                                          O R D E R

       Mary Ann Hood filed a petition under Chapter 7 of the Bankruptcy Code in June
2009. She listed “American Express” on her Schedule F as having an unsecured, nonpriority
claim for “credit card debt” totaling $5,021.99. American Express Centurion Bank, a
subsidiary of the American Express Company, timely filed a proof of claim for the
prepetition balance of $5,021.99 on Hood’s credit‐card account. Hood objected, through
counsel, that the proof of claim lacked supporting documentation, included unsubstantiated
charges for interest and penalties, failed to identify the original holder of the claim or


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 11‐2015                                                                               Page 2

explain how it came to be possessed by this American Express subsidiary, and was barred
by the statute of limitations. See 11 U.S.C. § 502(a). In response, American Express Centurion
Bank (“AMEX Centurion”) amended its proof of claim to add further documentation,
including a 2005 account agreement, billing statements in Hood’s name covering the
months from January 2004 through the filing of the bankruptcy, and copies of several
canceled checks written to American Express by Hood from late 2004 through April 2006.
Hood still objected that the amount of the claim was overstated and that AMEX Centurion
had not produced a signed agreement or records dating back to February 1985 when she
first opened the account. She also maintained—at this point without counsel—that the
unpaid balance no longer was collectable because she was living in Missouri both when she
opened the account and when, she says, it was closed in 2004. By her math that state’s 5‐
year statute of limitations would have run before she filed her bankruptcy petition in 2009.

         The bankruptcy court conducted a hearing on Hood’s objection and overruled it.
The court concluded that the proof of claim was valid and had not been undermined in any
way by Hood. And concerning whether the debt was still collectable, the court
acknowledged AMEX Centurion’s contention that its written agreement with Hood
included a choice‐of‐law provision incorporating Utah, not Missouri, law, but the court
reasoned that choosing between these states was unnecessary because under the law of
either state the statute of limitations would not have commenced running until Hood
stopped making payments in April 2006. Further, due to the volume of transactions
extending into August 2005, the court declined to credit Hood’s assertion that she had
closed her account in June 2004. Hood repeatedly sought reconsideration of this ruling, and
the bankruptcy judge construed the last of her motions as a notice of appeal to the district
court. See 28 U.S.C. § 158(a). The district court rejected all of Hood’s arguments, and this
appeal followed.

        A bankruptcy judge’s decision to allow a claim is a “final” order that is immediately
appealable to the district court under § 158(a)(1). See In re Perry, 391 F.3d 282, 285 (1st Cir.
2004); Matter of Wade, 991 F.2d 402, 406 (7th Cir. 1993). In turn, the district court’s ruling is
appealable under 28 U.S.C. § 158(d)(1). Our review in a bankruptcy appeal is plenary, so we
examine the bankruptcy judge’s decision in the same manner as the district court. Kovacs v.
United States, 614 F.3d 666, 672 (7th Cir. 2010). Hood’s arguments are difficult to follow, but
we understand her to contest the bankruptcy judge’s conclusions that the proof of claim
enjoyed an unrebutted presumption of validity and was not subject to a statute‐of‐
limitations defense.

        A properly executed and filed proof of claim is prima facie evidence that a claim is
valid. FED. R. BANKR. P. 3001(f); In re Airadigm Communications, Inc., 616 F.3d 642, 659 (7th
Cir. 2010); Matter of Carlson, 126 F.3d 915, 921–22 (7th Cir. 1997). A proof of claim is
No. 11‐2015                                                                                 Page 3

sufficient if it conforms substantially to Official Form 10, see FED. R. BANKR. P. 3001(a), and
gives specific notice of the creditor’s intent to hold the bankruptcy estate liable for a debt or
other right to payment, Gens v. Resolution Trust Corp., 112 F.3d 569, 575 (1st Cir.1997);
In re Chateaugay Corp., 94 F.3d 772, 777 (2d Cir. 1996); In re marchFirst, Inc., 431 B.R. 436, 443
(Bankr. N.D. Ill. 2010). Claims for credit‐card debt, because they are based on written
instruments, generally must be accompanied by documentation to be prima facie valid.
See FED. R. BANKR. P. 3001(c); In re Heath, 331 B.R. 424, 432 (9th Cir. BAP 2005); In re O’Brien,
440 B.R. 654, 661 (Bankr. E.D. Pa. 2010). AMEX Centurion supplied Hood with extensive
documentation, including copies of checks she wrote to the company and several years of
billing statements. Hood argues, though, that she should have been given the written
agreement that governed her very first American Express card in 1985. We cannot agree.
That document had long been superseded, which is why AMEX Centurion submitted the
2005 agreement that Hood would have accepted by continuing to use her credit card, as her
account statements reflect that she did through August 2005. See Anonymous v. JP Morgan
Chase & Co., No. 05 Civ. 2442 (JGK), 2005 U.S. Dist. LEXIS 26083, at *9–10 (S.D.N.Y. Oct. 31,
2005); Perry v. FleetBoston Fin. Corp., No. 04‐507, 2004 U.S. Dist. LEXIS 12616, at *16 (E.D. Pa.
July 6, 2004). Rule 3001(c)’s purpose is to help debtors determine whether claims are valid,
In re O’Brien, 440 B.R. at 662–63; In re Motels of Am., Inc., 146 B.R. 544, 545–46 (Bankr. D. Del.
1992), and forcing creditors to produce outdated paperwork for revolving charge accounts
opened years before the bankruptcy would be pointless.

        Once a creditor has filed a claim of prima facie validity, as AMEX Centurion did in
this case, a bankruptcy court must allow the claim unless a party in interest objects and
produces evidence sufficient to rebut the claim. 11 U.S.C. § 502(b); Matter of Carlson, 126 F.3d
at 921–22. See also Adair v. Sherman, 230 F.3d 890, 894 n.3 (7th Cir. 2000) (defining party in
interest to include debtor and anyone else with a legally protected interest that could be
affected). And if an interested party does object, the bankruptcy court must still allow the
claim unless it falls under one of nine statutorily defined exceptions. 11 U.S.C. § 502(b). One
of those exceptions is for claims that are unenforceable, which Hood apparently means to
invoke by asserting that AMEX Centurion’s proof of claim was time‐barred. See 11 U.S.C.
§ 502(b)(1), (9); Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 450 (2007)
(“[Section 502(b)(1)] is most naturally understood to provide that, with limited exceptions,
any defense to a claim that is available outside of the bankruptcy context is also available in
bankruptcy.”).

        Hood did nothing to rebut the challenged proof of claim. Indeed, the bankruptcy
court was entitled to construe as a judicial admission her listing in Schedule F of an
“American Express” debt that matched precisely the indebtedness and account number
identified in the proof of claim. FED. R. EVID. 801(d)(2); FED. R. BANKR. P. 9017; Sovran
Bank, N.A. v. Anderson, 743 F.2d 223, 225 n.1 (4th Cir. 1984). And though Hood tried later to
No. 11‐2015                                                                              Page 4

persuade the district court to give credence to credit‐bureau printouts from 2006 showing
the debt to be less than the amount stated in the proof of claim, the bankruptcy court was
entitled as the trier of fact to decide how to weigh the evidence before it, which these
printouts were not. See Matter of Love, 957 F.2d 1350, 1354 (7th Cir. 1992); In re Nelson, 357
B.R. 508, 511 (8th Cir. BAP 2006). And while Hood now accuses her former bankruptcy
lawyer of scheduling this particular debt without her consent, she was bound by the actions
of the lawyer she retained. See Aurora Loan Servs., Inc. v. Craddieth, 442 F.3d 1018, 1028 (7th
Cir. 2006).

        Because Hood made partial payments on her account in April 2006, her statute‐of‐
limitations defense also fails. AMEX Centurion stands by its assertion that Utah law
governs because of a choice‐of‐law clause in the relevant account agreement. Utah’s statute
of limitations is either six years or four, depending on whether Hood’s debt is deemed to be
“based on a writing.” Compare UTAH CODE ANN. § 78B‐2‐309 with id. § 78B‐2‐307(1)(a).
See also In re Cluff, 313 B.R. 323, 336 (Bankr. D. Utah 2004) (“[Credit card] debts are based on
a writing because the debts (the legal obligations) are evidenced by the monthly charges
and fees which were electronically recorded and transmitted into a monthly statement.”).
Even the shorter period, though, would not have commenced until the last payment was
received from Hood in April 2006, UTAH CODE ANN. § 78B‐2‐307(1)(a), which was less than
four years before she filed her Chapter 7 case and less than four years before
AMEX Centurion filed its proof of claim in September 2009. Moreover, even if the Missouri
statute did control, see MO. REV. STAT. § 516.120, her partial payments would have tolled the
statute of limitations, see Heidbreder v. Tambke, 284 S.W.3d 740, 746–47 (Mo. Ct. App. W.D.
2009) (“Where nothing appears to show a contrary intention, the payment alone prevents
the statute from barring the claim.”); Capital One Bank v. Creed, 220 S.W.3d 874, 879 (Mo. Ct.
App. 2007). Finally, even if the statute of limitations commenced running with the last new
charges to Hood’s account in August 2005, the statute of limitations was tolled by Hood’s
bankruptcy filing. See Utah Code Ann. § 78B‐2‐112; Sittner v. Schriever, 22 P.3d 784, 788
(Utah App. 2001). 

      Hood’s remaining contentions of error do not require discussion. Accordingly, the
judgment of the district court is AFFIRMED.